I realize that my concurrence in the result in this *Page 232 
case is not in thorough accord with my views expressed in the case of Elder v. State, 162 Ala. 41, 50 So. 370, concurred in by Mayfield and Sayre, JJ. But the objections there advanced against the statute and the result have been removed by the subsequent decisions of this court as well as the case of Purity Extract Co. v. Lynch, 226 U.S. 192, 33 Sup. Ct. 44,57 L.Ed. 184, and other authorities. I therefore yield my views as previously entertained to the weight of authority, and concur in the opinion and conclusion of Justice THOMAS.